Case 1:18-cv-05780-FB-SMG Document16 Filed 03/29/19 Page 1 of 1 PagelD #: 70

onal. Lh, an cS lve rt Grossroad Gower
Altorney at Baw 60-02 Hew Gardens Koad, Suite #316, Hew Gardens, Y. 11415
—_ (718) 520-1010
of Counsel Fax No. (118) 575-9842
Srephe en FT. Fein juanplata @aol cam
Sennifer Beinert

Faul ©. Herson

March 29, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold:

‘Following our short conference call with the Court,
counsel conferred by telephone and email.

We were unable to agree on the wording of a joint letter
to the Court and have not resolved our discovery disputes.

JS/eb

 
